DETAILED ACTION
Notices to Applicant
This communication is final rejection on the merits. Claims 1-2, 4-6, and 8-9, as filed 11/30/2020, are currently pending and have been considered below.
Priority is generally acknowledged to PCT/EP2013/077729 filed 12/20/2013.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4-6, 8, and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step One
The claim(s) fall within at least one of the four categories of patent eligible subject matter because the claims recite methods, articles of manufacture, or machines.  

Step 2A Prong One
These steps of providing a set comprising a plurality of alternative radiotherapy treatment plans for each of a plurality of patients, wherein each of the plurality of alternative radiotherapy treatment plans has a specified plan quality and requires a specified resource; formulating a constrained mixed integer optimization problem wherein a combined plan quality is to be optimized subject to constraints that the resources required for treatment may not exceed resource availability, the combined plan quality being defined as a total plan quality determined by selecting, for each of the plurality of patients, one radiotherapy treatment plan from the plurality of alternative radiotherapy treatment plans and combining the respective treatment plan qualities for the selected radiotherapy treatment plans; solving said optimization problem using an exact or heuristic optimization method; selecting from among the plurality of alternative radiotherapy treatment plans for each of the plurality of patients the one radiotherapy treatment plan per patient that optimizes the combined plan quality; scheduling the selected radiotherapy treatment plans that optimize the combined plan quality for delivery on the specified resource; and administering the selected radiotherapy treatment plans on each of the plurality of patients.
These steps, as drafted, under the broadest reasonable interpretation, includes performance of the limitation in the mind but for recitation of generic computer components. That is, other than reciting steps as performed by the generic computer components, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the processor, computer program product, or memory language, each of these steps in the context of this claim encompasses a mental process of the user because the steps can be performed in the mind or with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Dependent claims recite additional subject matter which further narrows or defines the abstract idea embodied in the claims (such as claims 2 and 5-6 which recite further details regarding how the determination is made, and claim 4 which recites what the data being processed is), reciting particular aspects of how the abstract idea may be performed in the mind but for recitation of generic computer components).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which amount to mere instructions to apply an exception such as formulating a problem, solving the problem, selecting radiotherapy treatment plans that optimize plan quality, and scheduling the selected radiotherapy treatment plans that optimize the combined plan quality for delivery on the specified resource. Each of these steps amounts to invoking computers as a tool to perform the abstract idea, see Applicant’s specification [0064], see MPEP 2106.05(f). The Examiner further notes that scheduling the plan appears to be a mental or pen-and-paper task in view of id. par. [0042]: “The selected treatments could be see MPEP 2106.04(d)(2)(a).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as additional limitations which amount to invoking computers as a tool to perform the abstract idea or additional limitations which add insignificant extra-solution activity to the abstract idea which amounts to mere data gathering). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception, add insignificant extra-solution activity to the abstract idea, and generally link the abstract idea to a particular technological environment or field of use.  Additionally, the additional limitations, other than the abstract idea per se, amount to no more than limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields (such as receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i); performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii); electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii)).
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Response to arguments
Applicant's arguments filed 11/30/2020 have been fully considered and are discussed below. 
Applicant argues, “the claims of the instant application integrate any alleged abstract idea into a practical application and are, therefore, patent eligible.” Remarks pages 7-8. The claimed invention is amended to include “administering the selected radiotherapy treatment plans on each of the plurality of patients.” The MPEP provides that a particular treatment or prophylaxis may amount to a practical application, but also notes “consider a claim that recites the same abstract idea and "administering a suitable medication to a patient." This administration step is not particular, and is instead merely instructions to "apply" the exception in a generic way. Thus, the administration step does not integrate the mental analysis step into a practical application,” MPEP 2106.04(d)(a). The treatment in the claimed limitation does not recite a particular radiotherapy modality, duration, or quantity. It is instead analogous to 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 
/JOSHUA B BLANCHETTE/Examiner, Art Unit 3626